Citation Nr: 1616883	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-10 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 percent for ilioinguinal neuropathy as a residual of the excision of a ruptured varicocele.

2.  Entitlement to a higher initial rating for a residual scar from the excision of a ruptured varicocele, in excess of 0 percent prior to February 19, 2015, and in excess of 10 percent as of February 19, 2015.

3.  Entitlement to an increased rating in excess of 0 percent for genitourinary symptoms as a residual of the excision of a ruptured varicocele.
 
4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to October 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran participated in a videoconference hearing before the undersigned in September 2011, and a transcript of that hearing is of record.

In December 2013, the Board remanded the claim for a higher initial rating for a residual scar from the excision of a ruptured varicocele to provide an examination to determine the severity of the disability.  An April 2015 rating decision granted a 10 percent rating for a tender scar, effective the date of the examination, February 19, 2015.  However, as that increase does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

A request for entitlement to a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but part of an increased rating claim. The Veteran has contended repeatedly during the pendency of the appeal that he is unable to work due to service-connected disabilities.  Thus, although the issue of entitlement to a TDIU has not been addressed previously, the Board finds that it has been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of an increased rating for genitourinary symptoms as a residual of the excision of a ruptured varicocele and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  During the entire initial rating period, the Veteran's ilioinguinal neuropathy was manifested by pain symptomatology more nearly approximating severe paralysis of the ilioinguinal nerve. 

2.  Prior to February 19, 2015, the residual scar from the excision of a ruptured varicocele was not deep, nonlinear, unstable, or painful, and did not cause limitation of motion or function of any body part.

3.  As of February 19, 2015, the residual scar from the excision of a ruptured varicocele was not deep, nonlinear, or unstable; did not cause limitation of motion or function; and did not consist of more than one scar.  


CONCLUSIONS OF LAW

1.  For the entire initial rating period, the criteria for a higher initial rating in excess of 10 percent for ilioinguinal neuropathy as a residual of the excision of a ruptured varicocele have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.20, 4.27, 4.115b, 4.124a, Diagnostic Code 7525-8530 (2015).


2.  Prior to February 19, 2015, the criteria for an initial rating in excess of 0 percent for a residual scar from the excision of a ruptured varicocele have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2015).

3.  As of February 19, 2015, the criteria for a rating in excess of 10 percent for a residual scar from the excision of a ruptured varicocele have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in May 2009 of the requirements for substantiating a claim.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  After the claims were received, the RO advised the Veteran by letter of the requirements for substantiating the claims, and informed the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of the claims.  As the claims arise from the grants of initial ratings, once the claims for service connection were granted, the claims were substantiated and additional notice was not required.  Therefore, any defect in notice was not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the initial adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an adequate examination for the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability rating are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from each disability in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2015).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3 (2015).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Board has considered all evidence of record as it bears on the issues before it.  Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record.  38 U.S.C.A. § 7104(a) (West 2014).  VA shall consider all information and lay and medical evidence of record in a case 38 U.S.C.A. § 5107(b) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the Veteran's appeals.

Ilioinguinal Neuropathy

During the entire initial rating period, VA has assigned a 10 percent rating for ilioinguinal neuropathy as a residual of the excision of a ruptured varicocele under the provisions of Diagnostic Code 7525-8530.  A hyphenated diagnostic code is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  The hyphenated diagnostic code used by the adjudicator indicated that a varicocele, rated as chronic epididymo-orchitis under Diagnostic Code 7525, was the service-connected disability, whereas the residual condition (to which the Veteran's service-connected varicocele was rated by analogy) was paralysis of the ilioinguinal nerve which would be rated under Diagnostic Code 8530.  Under Diagnostic Code 8530, a 0 percent rating is awarded for symptomatology more nearly approximating mild or moderate paralysis of the ilioinguinal nerve, and a maximum 10 percent rating is awarded for symptomatology more nearly approximating severe to complete paralysis of the ilioinguinal nerve.  38 C.F.R. §§ 4.115b, 4.124a, Diagnostic Code 8530 (2015).  

In a May 2009 private treatment record, a private examiner diagnosed tenderness in the left groin.  The examiner diagnosed ilioinguinal neuropathy and indicated that there was no successful treatment available for that condition other than symptomatic care.  

In a June 2009 statement, the Veteran wrote that he worked at a car sales facility which required him to be standing most of the time.  He reported experiencing discomfort, burning, and pain in the groin area.  The Veteran indicated that he felt the pain while doing yard work or even while resting.  The Veteran stated that he had been advised by his doctor to exercise due to high blood pressure, but had been unable to follow those instructions due to the pain.  The Veteran stated that the pain had been with him since service, but had increased over the previous six or seven months.

In a June 2009 statement, the Veteran's spouse wrote that the Veteran experienced pain in the groin area.  She indicated that the Veteran was unable to work in the yard, perform any light lifting, or have marital relations without discomfort in the groin area.  She reported that the groin pain could be caused by either a busy day at work or excessive walking.  She stated that the Veteran experienced difficulty performing simple tasks, such as shopping or going to the park, due to groin discomfort.  She indicated that the Veteran experienced difficulty sleeping due to an inability to find a comfortable resting position due to groin aches.

In a February 2010 statement, the Veteran's supervisor stated that the Veteran had been performing at a substandard level due to pain recently.  

In a March 2010 private treatment record, the Veteran reported experiencing intensifying groin pain over the previous eight years.  The examiner noted tenderness in the left inguinal area, but also wrote that the Veteran was experiencing sciatica pain from the lumbar nerve root unrelated to the ilioinguinal nerve.  The examiner diagnosed ilioinguinal neuropathy, and signs and symptoms suggestive of sciatica.  

In a March 2010 written statement, the Veteran reported that ilioinguinal neuropathy pain affected every aspect of his life.  He stated that his job as a car salesman had suffered due to the disorder.  He also reported being unable to perform household chores, go to the movies, travel, play sports, or engage in marital relations due to the pain.  The Veteran also indicated that he had sharp radiating pain into the back and groin areas.  

At a September 2011 videoconference hearing, the Veteran stated that he experienced "hot" pain over his groin area, to include pain on palpation.  He also indicated that he had neuropathy down his leg related to a low back disability.    

In a September 2011 VA physical rehabilitation treatment record, the Veteran reported experiencing low back disability symptomatology and chronic left groin pain.  After examination, the examiner noted pain on palpation of the lumbar and sacral segments, and provisionally diagnosed radiculopathy.  

In an October 2011 VA primary care note, the Veteran stated that he was going to leave his employment due to his low back and left lower extremity pain.  The Veteran indicated that he had only sold one car within the previous month when he used to sell up to 20 per month.  

In a January 2013 VA medical examination report, provided to determine the etiology and severity of a claimed low back disability, the Veteran reported retiring from his job due to age and chronic low back pain.  After examination, the VA examiner reported finding low back pain with radiculopathy in both lower extremities, extending past the groin.  In a February 2013 addendum to the January 2013 VA medical examination report, the VA examiner was asked to comment on whether the radiculopathy into the lower extremities experienced by the Veteran was related to his ilioinguinal neuropathy.  After a review of the record, the VA examiner stated that the Veteran's radicular symptoms were at least as likely related to the degenerative disc disease of the lumbar spine and not the ilioinguinal neuropathy.  Based on the examiner's findings, VA granted service connection for both a low back disability and bilateral radiculopathy of the lower extremities, and assigned separate ratings for each.  

Reviewing the evidence, in a May 2009 VA medical examination report, a VA examiner noted that the Veteran was experiencing pain in the inguinal area.  

In a May 2015 VA examination report, the Veteran reported experiencing pain in the left groin area for the previous 15 years.  The Veteran stated that he currently experienced neuropathic pain from the left groin to the leg and foot.  The Veteran stated that medication mildly helped.  On testing, the VA examiner noted that the Veteran's gait was abnormal due to back and groin conditions.  The VA examiner reported finding incomplete moderate paralysis of the sciatic nerve and incomplete moderate paralysis of the ilioinguinal nerve.  

Having reviewed the evidence, the Board finds that the Veteran's ilioinguinal nerve disability symptomatology does not more nearly approximate that required for a rating in excess of 10 percent.  The 10 percent rating currently assigned is the maximum rating allowed for neurological disabilities of the ilioinguinal nerve, to include those resulting in pain in the left groin region such as that experienced by the Veteran.  38 C.F.R. §§ 4.115b, 4.124a, Diagnostic Code 8530 (2015).  

During the initial rating period, the Veteran has experienced neurological radicular symptomatology, running from the Veteran's back and down the legs.  However, the evidence indicates that these neurological symptoms are related to the Veteran's service-connected low back and sciatica disabilities, and not the Veteran's ilioinguinal neuropathy which causes pain solely in the left groin area.  The radicular symptoms affecting the Veteran's back and lower extremities are contemplated by the disability ratings already assigned for those disabilities and cannot be considered in assigning a rating for ilioinguinal nerve disability.  The assignment of separate ratings for duplicative or overlapping symptomatology is prohibited.  38 C.F.R. § 4.14 (2015).

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  There is a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration. First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

Regarding the Veteran's service-connected ilioinguinal neuropathy, for the entire increased initial rating period, the Board finds that all the symptomatology and impairment caused by the Veteran's ilioinguinal disability is contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7525-8530, provide for disability ratings for impairments of the ilioinguinal nerve based on a combination of history, symptoms, and clinical findings.  38 C.F.R. §§ 4.115b, 4.124a, Diagnostic Code 7525-8530 (2015).  During the entire initial rating period, the Veteran's ilioinguinal neuropathy was characterized by pain in the groin area.  The Veteran's paralysis of the ilioinguinal nerve was found to be moderate in nature upon examination.  Veterans demonstrating moderate paralysis of the ilioinguinal nerve are to be assigned a 0 percent rating under Diagnostic Code 8530.  The Veteran is currently in receipt of a maximum 10 percent rating under that Diagnostic Code, usually reserved for those demonstrating severe to complete paralysis of that nerve.  The Board finds that the 10 percent rating contemplates the Veteran's pain symptomatology, even at its most severe.  Comparing the Veteran's disability level and symptomatology, the Veteran's degree of disability was contemplated by the Rating Schedule.  The claim for other, urinary symptomatology due to the residuals of excision of ruptured varicocele is separately rated, and a claim for increase in that rating is being separately addressed.

As the schedular rating assigned during the initial rating period contemplates the symptomatology of the Veteran's ilioinguinal neuropathy, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as governing norms.  38 C.F.R. 3.321(b)(1).  In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's neuropathy, the Board is not required to remand that issue for referral for consideration of the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

As the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for ilioinguinal neuropathy for the entire initial rating period, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Scars

During the initial rating period prior to February 19, 2015, the service-connected residual scar from the excision of a ruptured varicocele was rated 0 percent under Diagnostic Code 7805.  Diagnostic Code 7805 is a provision that allows for the rating of scars, to include linear scars, under criteria not contemplated under other scar-related Diagnostic Codes, such as limitation of function of the body part affected.  During the initial rating period as of February 19, 2015, the scar was rated 10 percent under Diagnostic Code 7804.  Under that Diagnostic Code, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  38 C.F.R. § 4.118 (2015).  

In a May 2009 VA medical examination report, a VA examiner noted that the Veteran had a surgical repair scar measuring 10 centimeters in length and 0.1 centimeters in width.  The examiner stated that scar was well-healed and normally pigmented.  

At the September 2011 videoconference hearing, the Veteran stated that a friend who worked in the medical field told him that he might have pain in his surgical scar.  

In a February 19, 2015, VA examination report, a VA examiner reported finding a single 13-centimeter linear surgical scar over the left inguinal area.  The examiner reported that the scar was well-healed.  The examiner noted sensitivity and tenderness at the scar, but also stated that the scar itself was not painful.  The examiner did not explain the finding regarding the lack of pain emanating from the scar directly, but made a reference to a separate VA medical examination report, in which the examiner noted pain at the left inguinal area related to ilioinguinal neuropathy.   

For the period prior to February 19, 2015, the Board finds that the Veteran's scar symptomatology did not more nearly approximate the criteria required for a higher 10 percent rating under any Diagnostic Code.  The Veteran's scar is not located on the head, face, or neck so Diagnostic Code 7800 does not apply.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).  As the evidence for the applicable period, both lay and medical, contains no notation indicating that the Veteran's scar is deep, nonlinear, or greater than 39 square centimeters in area, a higher rating under Diagnostic Codes 7801 or 7802 cannot be assigned.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2015).  At the September 2011 videoconference hearing, the Veteran stated that a medical worker told him that he might have pain in the scar.  However, the Veteran did not directly endorse pain in the scar.  The record for the applicable period contains no objective evidence of pain associated with the scar.  The record during the applicable period also contains no indication that the scar was unstable.  Therefore, the scar disability symptomatology prior to February 19, 2015, did not more nearly approximate the pain or instability associated with a scar required for a 10 percent rating under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  As objective testing indicated that the Veteran's scar was asymptomatic during that period, the scar symptomatology did not more nearly approximate any criteria that would allow for a higher rating, to include limitation of movement of an affected body part, under Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).  

As of February 19, 2015, the Veteran's scar symptomatology has not more nearly approximated the criteria required for a higher rating under any Diagnostic Code.  The Veteran's scar is not located on the head, face, or neck so Diagnostic Code 7800 does not apply.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).  As the evidence for the applicable period, both lay and medical, contains no notation indicating that the Veteran's scar has been found to be deep, nonlinear, or greater than 465 square centimeters in area, a higher rating under Diagnostic Codes 7801 or 7802 cannot be assigned.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2015).  As the Veteran does not have three or four painful or unstable scars, a 20 percent rating under Diagnostic Code 7804 is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  The February 19, 2015, VA medical examination report indicated that there was pain in the area of the scar, although the examiner suggested that the pain resulted from the Veteran's service-connected ilioinguinal neuropathy rather than the scar itself.  The objective evidence for the applicable period does not indicate that the Veteran's symptomatology has more nearly approximated any other criteria that would allow for a higher rating, to include limitation of movement of an affected body part, under Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).  

For the entire initial rating period, the Board finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  Regarding the Veteran's service-connected scar, for the entire increased initial rating period, the Board finds that all the symptomatology and impairment caused by the Veteran's scar disability is contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Codes 7804 and 7805, provide for disability ratings for impairments of the ilioinguinal nerve based on a combination of history, symptoms, and clinical findings.  38 C.F.R. §§ 4.118, Diagnostic Codes 7804, 7805 (2015).  During the initial rating period prior to February 19, 2015, the Veteran's scar was asymptomatic, thereby warranting a 0 percent rating under all applicable Diagnostic Codes.  As of February 19, 2015, the Veteran's scar was not definitively shown to be painful.  However, a 10 percent rating was assigned for a single tender scar under Diagnostic Code 7804.  Comparing the Veteran's disability level and symptomatology, the Veteran's degrees of disability were contemplated by the Rating Schedule.

As the schedular rating assigned during the initial rating period contemplate the symptomatology of the Veteran's scar, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as governing norms.  38 C.F.R. 3.321(b)(1) (2015).  In the absence of evidence that the schedular rating criteria are inadequate to rate the scar, the Board is not required to remand that issue for referral for consideration of the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

As the preponderance of the evidence is against the assignment of a higher initial rating for a residual scar from the excision of a ruptured varicocele in excess of 0 percent prior to February 19, 2015, and in excess of 10 percent as of February 19, 2015, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an initial rating in excess of 10 percent for ilioinguinal neuropathy as a residual of the excision of a ruptured varicocele is denied.  

Entitlement to an increased initial rating for a residual scar from the excision of a ruptured varicocele, in excess of 0 percent prior to February 19, 2015, and in excess of 10 percent as of February 19, 2015, is denied.  


REMAND

At a February 2015 VA examination, the VA examiner found that the Veteran had a voiding dysfunction, marked by frequent voiding in both day and nighttime, hesitancy, slow stream, weak stream, and decreased force of stream.  The examiner wrote that the voiding dysfunction was due to presumed modest prostatism, but did not provide any reason for that finding.  A remand is necessary to allow for an examination to determine the whether any voiding dysfunction is related to service-connected residuals of a ruptured varicocele.  

The Veteran has consistently indicated that he is unable to work due to service-connected disabilities.  The Veteran has not been provided with an examination for the purpose of determining whether the service-connected disabilities make him unable to unable to secure or follow a substantially gainful occupation.  Therefore, a remand is necessary to provide a VA examination regarding entitlement to TDIU.  

Accordingly, the claims are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a medical doctor to determine the etiology of any voiding dysfunction.  The examiner must review the record and must note that review in the report.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in providing the requested opinions.  A complete rationale should be provided for all opinions and conclusions expressed.  After a review of all evidence, the examiner is asked to opine as to whether any voiding dysfunction is at least as likely as not (50 percent or greater probability) related to the service-connected residuals of excision of a ruptured varicocele.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the effects of the service-connected disabilities, without consideration of nonservice-connected disabilities, make the Veteran unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not make him unemployable, the examiner should suggest the type of employment the Veteran would be capable of performing, considering his skills and educational background, but not factors such as age or impairment caused by nonservice-connected disabilities.  The examiner should also state what accommodations would be necessary due to the service-connected disabilities.  The Veteran is service connected for a major depressive disorder, a low back disability, radiculopathy affecting the lower extremities, tinnitus, hearing loss, genitourinary symptoms as a residual of a ruptured varicocele, ilioinguinal neuropathy, and a scar related to the excision of the ruptured varicocele.  

3.  Then, readjudicate the claims for an increased rating for genitourinary symptoms as a residual of the excision of a ruptured varicocele and entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


